9 N.Y.3d 828 (2007)
874 N.E.2d 722
842 N.Y.S.2d 758
In the Matter of SIMONE D., Appellant.
KATHLEEN IVERSON, Respondent.
Court of Appeals of the State of New York.
Argued May 31, 2007.
Decided June 27, 2007.
Mental Hygiene Legal Service, Second Judicial Department, Mineola (Kim L. Darrow, Sidney Hirschfeld and Dennis B. Feld of counsel), for appellant.
Andrew M. Cuomo, Attorney General, New York City (Patrick J. Walsh, Barbara D. Underwood and Michael S. Belohlavek of counsel), for respondent.
New York Lawyers for the Public Interest, New York City (John A. Gresham of counsel), for Disability Advocates, Inc. and others, amici curiae.
Chief Judge KAYE and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES concur.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed without costs.
*829 Petitioner, the acting director of Creedmoor Psychiatric Center, sought permission to administer electroconvulsive therapy to a patient at the center without the patient's consent. Supreme Court granted the application, and the Appellate Division affirmed, two Justices dissenting. The patient appeals to us as of right, pursuant to CPLR 5601 (a).
The sole ground for the patient's appeal is that Supreme Court improperly limited the patient's cross-examination of the State's psychiatric expert witness. We agree with the Appellate Division majority that, when the cross-examination is viewed as a whole, the record shows no abuse of discretion. While specific evidentiary rulings can be debated, the patient's attorney was allowed to and did make clear to the court all the claimed weaknesses in the psychiatrist's testimony. The record does not show that Supreme Court excluded any evidence material to the only disputed issue: whether the proposed treatment was narrowly tailored to give substantive effect to the patient's liberty interest, taking into consideration all relevant circumstances (Rivers v Katz, 67 NY2d 485, 497-498 [1986]).
Order affirmed, without costs, in a memorandum.